DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 11, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karkkainen et al. (US 2013/0051585) herein Karkkainen.

Regarding claim 1, Karkkainen discloses a speaker adapted to be disposed on a head-mounted device (speaker 24 disposed on a head-mounted device, Figs. 1, 5-10), said speaker comprising: a housing member adapted to be disposed on the 5head-mounted device and formed with an opening that is adapted to open toward an ear of a user when in use (housing member 46, 52 disposed on the head mounted device and formed with an opening that is adapted to open toward an ear of a user when in use, Figs., 5-10); a speaker unit disposed on said housing member in a manner where said speaker unit is not directly 10in contact with a head of the user when in use (speaker 24 is disposed in housing member in a manner wherein the speaker unit 24 is not directly in contact with a head of the user when in use, Figs. 5-10, [0030], [0046], [0048]); a vibrating unit disposed on said housing member and capable of generating vibrations, said speaker unit being adapted to be closer to the ear of the user than said vibrating unit when in use (vibrating units 26 disposed on housing member and capable of generating vibrations, said speaker unit 24 being adapted to be closer to the ear of the user than said vibrating unit when in use, Fig. 5); and 15an abutting member disposed on said vibrating unit, adapted to be in contact with a skin of the user, and capable of transmitting the vibrations to a skull of the user when in use, so that the user perceives sounds (vibrating unit 26 equipped with an abutting member to allow vibrating unit 26 to contact the skin of the user to send vibrations of the skull, Fig. 5, [0030]).  

Regarding claim 2, Karkkainen discloses wherein said speaker unit is capable of generating middle- frequency and high-frequency sounds (speaker 24 broadcasts treble and tweeter frequencies, Fig. 3, [0032]).  
25

Regarding claim 3, Karkkainen discloses wherein the vibrations generated by said vibrating unit are low- frequency vibrations (vibrating units 26 used for bass/as woofers, Fig. 3, [0032]).  

Regarding claim 5, Karkkainen discloses wherein said speaker unit is closer to said opening of said housing member than said vibrating unit (speaker unit 24 is closer to the opening of housing member than the vibrating unit 26, Figs. 5, 6).  

Regarding claim 10, Karkkainen discloses a speaker adapted to be disposed on a head- mounted device (speaker 24 disposed on a head-mounted device, Figs. 1, 5-10), said speaker comprising: 5a speaker unit adapted to be disposed on the head-mounted device (speaker 24 is disposed on head-mounted device, Figs. 5-10, [0030], [0046], [0048]); a vibrating unit adapted to be disposed on the head-mounted device and capable of generating low- frequency vibrations (vibrating units 26 disposed on head-mounted device and capable of generating low-frequency vibrations, Fig. 5, [0032]), said speaker unit being adapted 10to be closer to an ear of a user than said vibrating unit when in use (speaker unit 24 being adapted to be closer to the ear of the user than said vibrating unit when in use, Fig. 5); and an abutting member disposed on said vibrating unit, and adapted to be in contact with a skin of the user and to transmit the low-frequency vibrations 15to a skull of the user when in use, so that the user perceives low-frequency sounds (vibrating unit 26 equipped with an abutting member to allow vibrating unit 26 to contact the skin of the user to send vibrations of the skull so that user perceives low-frequency sound, Fig. 5, [0030], [0032]).  

Regarding claim 11, Karkkainen disclsoes wherein said speaker unit is capable of generating middle- 20frequency and high-frequency sounds (speaker 24 broadcasts treble and tweeter frequencies, Fig. 3, [0032]).  

Regarding claim 13, Karkkainen further comprising a housing member that is formed with an16 opening adapted to open toward the ear of the user when in use (housing member 46, 52 disposed on the head mounted device and formed with an opening that is adapted to open toward an ear of a user when in use, Figs., 5-10), said speaker unit being closer to said opening than said vibrating unit (speaker unit 24 is closer to the opening than the vibrating unit 26, Figs. 5, 6).  

Regarding claim 14, Karkkainen discloses a5ReRRe speaker (speaker 24, Figs. 1, 5-10) comprising: a housing member formed with an opening (housing member 46, 52 disposed on the head mounted device and formed with an opening that is adapted to open toward an ear of a user when in use, Figs. 5-10); a speaker unit disposed in said housing member and capable of generating middle-frequency and high- frequency sounds that travel out from said speaker 10through said opening (speaker 24 is disposed in housing member and capable of generating treble and tweeter frequencies that travel out from said speaker through the opening, Figs. 5-10, [0030], [0032], [0046], [0048]); and a vibrating unit disposed on said housing member and capable of generating low-frequency sound through vibrations (vibrating units 26 disposed on head-mounted device and capable of generating low-frequency vibrations, Fig. 5, [0032]), said speaker unit being adapted to be closer to an ear of a user than said vibrating 15unit when in use (speaker unit 24 being adapted to be closer to the ear of the user than said vibrating unit when in use, Fig. 5).  

Regarding claim 15, Karkkainen discloses further comprising an abutting member that is disposed on said vibrating unit, that is adapted to be in contact 20with a skin of the user, and that is capable of transmitting the vibrations to a skull of the user when in use, so that the user perceives the low- frequency sound generated by said vibrating unit (vibrating unit 26 equipped with an abutting member to allow vibrating unit 26 to contact the skin of the user to send vibrations of the skull so that user perceives low-frequency sound, Fig. 5, [0030], [0032]).  

Regarding claim 18, Karkkainen discloses wherein said speaker unit is closer to said opening of said 10housing member than said vibrating unit (speaker unit 24 is closer to the opening than the vibrating unit 26, Figs. 5, 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen et al. (US 2013/0051585) herein Karkkainen in view of Bobuk (US 10,659,869).

Regarding claims 9 and 17, while Karkkainen does not specifically teach wherein said 25abutting member protrudes out of a surface of said housing member that faces the user to thereby be adapted to be in contact with the skin of the user15 when in use, it is well known in the art to have an abutting member protrude out of a surface of a housing member that faces the user to thereby be adapted to be in contact with the skin of the user15 when in use as demonstrated by Bobuk (movement-conducting element 403/503/603/703/803/903 is an abutting member that protrudes out of a surface of the housing member that faces the user to be adapted to be in contact with the skin of the user, col. 5 line 33- col. 7 line 7, Figs. 4-9).  
	Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the abutting member of Karkkainen to protrude out of a surface of a housing member that faces the user to thereby be adapted to be in contact with the skin of the user15 when in use as demonstrated by Bobuk in order to provide consistent vibration transmission regardless of what portion of the abutment contacts the user (Bobuk: col. 5 lines 39-45).

Allowable Subject Matter
Claims 4, 6-8, 12, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651